DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 16 June 2021has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on 09 February 2022.

The application has been amended as follows: 

1-11 (Previously Canceled).

12.  (Canceled)  

13.  (Currently Amended)  The mounting element as recited in claim[ 18, wherein the mounting element is a retaining element or clip.

14.  (Canceled)  

15.  (Currently Amended)  The mounting element as recited in claim[ 18, wherein[ support elements of[s of the support elements are[ arranged opposite one another with respect to the mounting element in relation to a center of gravity[, an axis of symmetry, and/or a plane of symmetry of the mounting element[
 18, wherein the respective pairs of the support elements are[ arranged on the mounting element diametrically opposite one another.
17.  (Currently Amended)  The mounting element as recited in claim[ 18, wherein the mounting element is formed as a one-material piece, whereby: (i)[ the clip area is a flexible and/or pre-tensioned clip area which is configured to encompass an area of[ the component housing in a spring-pretensioned, form-fitting, and/or force-fitting manner[ the connecting element is configured to accommodate and hold the terminal element, and/or (iii)[ the mounting element is made of a material that differs from[ the coating material.
18.  (Currently Amended)  A mounting set[
a mounting element[ pre-mounted to an electrical terminal element[ via a connecting element thereof and to a component housing of[ a component body via a clip area thereof while the component body is being encapsulated at least in part with[ a coating material, the clip area and connecting element being laterally disposed at opposing ends of the mounting element and each being provided with a pair of support elements extending radially outward therefrom, whereby the connecting element defines an opening for holding the terminal element, the clip area is structured to accommodate the component housing via spring-tension, form-fit, and/or force fit, and the support elements take the form of support knobs, and whereby the mounting element is configured to be accommodated at least in part in an interior of a molding tool during the coating[ such that the support elements[ against an inner cavity surface of the molding tool[ so as to remain in a fixed position and orientation during the coating; and
the molding tool[, the molding cavity being defined such that the coating is formed around the mounting element and at least in part around the component housing and the terminal element.

19.  (Previously Presented)  The mounting set as recited in claim 18, wherein the support elements of the mounting element are supported at the inner surface of the molding tool in the manner of bearings and counter-bearings. 

20.  (Previously Presented)  The mounting set as recited in claim 18, further comprising:
the coating material in liquid or paste-like form, which is different from a material underlying the mounting element.

21.  (Rejoined - Currently Amended)  A method[
providing[ the mounting set of claim 18; and
holding and positioning the terminal[ element and the component housing of the component body[ via said pre-mounting to the mounting element.

22.  (Rejoined)  The method as recited in claim 21, wherein, in the held state, the mounting element which holds and positions the terminal element is accommodated, together with at least 

23.  (Rejoined - Currently Amended)  The method as recited in claim 22, wherein, in a state in which the mounting element which holds and positions the terminal element is accommodated in the interior of the molding tool and in which the support elements of the mounting element are supported on the inner surface of the molding tool, the coating material is filled into the molding tool and is cured, and after the filling and curing, the molding tool is removed[

24.  (Rejoined - Currently Amended)  The method as recited in claim[ 22, wherein: (i) the component body is a valve[, a fuel injector[, or a base body of a valve of a fuel injector[ said coating, the plug element is electrically connected to a power supply and/or control connections[

25.  (Canceled)  

26.  (Currently Amended)  The[ mounting set as recited in claim[ 18, wherein the component body is an electrical component,[, or a fuel injector.

27. (New) The mounting set of claim 26, wherein the component body is the valve, and the valve is a high pressure valve.

28. (New) The mounting set of claim 18, wherein the terminal element is a flat plug element.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While insert molding around a preformed material is generally known, while it is generally known to provide means for positioning an insert within a mold such as support elements arranged on one or more of a mold or a preformed insert, and while molding an encapsulation around a mounting element for securing a terminal element to a component body is generally known, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby a mounting set is provided with a mounting element comprising the claimed connecting element and clip area pre-mounted to a respective terminal element and component body while the component body is being encapsulated at least in part as claimed, with the clip area and connecting element being disposed as claimed and each provided with the claimed support elements in the form of knobs extending radially outward therefrom, the connecting element defining the claimed opening and the clip area structured to accommodate the component housing via sprint-tension, form-fit, and/or force-fit, with the mounting element configured to be accommodated as claimed within the claimed molding tool so as to remain in a fixed position and orientation during coating, and with the mounting set further comprising the molding tool with the molding cavity defined in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742